Citation Nr: 0834163	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  05-19 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the dominant right upper 
extremity.

2.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left upper extremity.

3.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1971. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The veteran testified before the undersigned Veterans Law 
Judge in January 2007.  A transcript of the hearing is of 
record.  This case was previously before the Board in 
November 2007, when the claims were remanded for further 
development.  They are now ready for disposition.


FINDINGS OF FACT

1.  The veteran is right-hand dominant; therefore, his right 
hand is his major (dominant) extremity.

2.  Throughout the rating period on appeal, the veteran's 
peripheral neuropathy involving the dominant right upper 
extremity has been productive of complaints of tingling, 
numbness and paresthesia; objectively, the evidence reveals 
moderate, but not severe, neurologic symptomatology.

3.  Throughout the rating period on appeal, the veteran's 
peripheral neuropathy involving the left upper extremity has 
been productive of complaints of tingling, numbness and 
paresthesia; objectively, the evidence reveals moderate, but 
not severe, neurologic symptomatology.

4.  Throughout the rating period on appeal, the veteran's 
peripheral neuropathy involving the right lower extremity has 
been productive of complaints of tingling, numbness and 
paresthesia; objectively, the evidence reveals moderate, but 
not moderately severe, neurologic symptomatology.

5.  Throughout the rating period on appeal, the veteran's 
peripheral neuropathy involving the left lower extremity has 
been productive of complaints of tingling, numbness and 
paresthesia; objectively, the evidence reveals moderate, but 
not moderately severe, neurologic symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation of 
30 percent, but no higher, for peripheral neuropathy 
involving the dominant right upper extremity have been met. 
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159 (as amended), 4.69, 4.124a, Diagnostic 
Codes (DCs) 7913-8515 (2007).

2.  The criteria for entitlement to an initial evaluation of 
20 percent, but no higher, for peripheral neuropathy 
involving the left upper extremity have been met. 38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159 (as amended), 4.124a, DCs 7913-8515 (2007).

3.  The criteria for entitlement to an initial evaluation of 
20 percent, but no higher, for peripheral neuropathy 
involving the right lower extremity have been met. 38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159 (as amended), 4.124a, DCs 7913-8520 
(2007).

4.  The criteria for entitlement to an initial evaluation of 
20 percent, but no higher, for peripheral neuropathy 
involving the left lower extremity have been met. 38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159 (as amended), 4.124a, DCs 7913-8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

At the outset, the Board notes that the veteran is appealing 
the initial disability ratings assigned for his peripheral 
neuropathy of the dominant right upper extremity, left upper 
extremity, right lower extremity, and left lower extremity.  
As such, the claims require consideration of the entire time 
period involved, and contemplate staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Peripheral Neuropathy of the Upper Extremities

Throughout the rating period on appeal, the veteran has been 
assigned a 10 percent evaluation for both peripheral 
neuropathy of the dominant right upper extremity and 
peripheral neuropathy of the left upper extremity, pursuant 
to DCs 7913-8515.  

Under the laws administered by VA, a distinction is made 
between major (dominant) and minor musculoskeletal groups.  
Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  38 C.F.R. § 4.69.  Here, as the evidence shows 
that the veteran is right-hand dominant, his right hand is 
his major extremity.

As such, with respect to the veteran's dominant right upper 
extremity, under DC 8515, a 30 percent rating is warranted 
for moderate incomplete paralysis of the median nerve, major.  
In order to be entitled to the next-higher 50 percent rating, 
the evidence must show severe incomplete paralysis of the 
median nerve, major. 

With respect to the veteran's left upper extremity, under DC 
8515, a 20 percent rating is warranted for moderate 
incomplete paralysis of the median nerve, minor.  In order to 
be entitled to the next-higher 40 percent rating, the 
evidence must show severe incomplete paralysis of the median 
nerve, minor.

In this case, the evidence supports an evaluation of 30 
percent for the veteran's dominant right upper extremity and 
a 20 percent rating for his left upper extremity.  In so 
finding, the Board notes that at the July 2004 VA 
examination, he complained of tingling, numbness, and 
paresthesia of his hands, worsening over the previous six 
months.  Physical examination revealed decreased pinprick and 
light touch sensation in both of his hands and a positive 
Tinel sign on his wrist and elbows.  Deep tendon reflexes 
were reduced in his triceps and he had decreased pinprick and 
light touch sensation in both hands.  

In the March 2008 VA examination, the veteran again 
complained of tingling, numbness, and paresthesia of both 
hands, worsening over the past year or so.  Physical 
examination revealed diminished reflexes of the triceps, and 
"moderately" decreased pinprick and light touch sensation 
distally and symmetrically in his hands.  The examiner 
commented that the veteran's neuropathy was chronically and 
gradually progressive in nature and "moderately severe" in 
degree but specifically noted that there were "no severe 
painful neuropathy symptoms" at the time.

Given the diminished reflexes and decreased pinprick and 
touch sensation of the upper extremities, the Board finds 
moderate, but not severe, peripheral neuropathy of the 
dominant right upper extremity and left upper extremity, 
warranting a 30 percent for the right upper extremity, and a 
20 percent for the left upper extremity. 

However, the Board finds that ratings in excess of 30 percent 
and 20 percent, respectively, are not warranted.  To that 
end, the Board has reviewed the evidence of record with 
particular emphasis on the most recent examiner's 
characterization of the veteran's symptoms as "moderately 
severe."  

As an initial matter, the relevant diagnostic code provides 
only for "mild," "moderate," or "severe" levels of 
disability.  As such, there is no particular level for 
"moderately severe."  Moreover, the examiner noted that the 
veteran was able to continue to perform activities of daily 
living, including his job as a construction worker.  In 
addition, given findings of normal motor strength, normal 
tendon, biceps, and brachioradial reflexes, and no more than 
"moderately" decreased pinprick and light touch, the Board 
finds that the evidence does not support a "severe" level 
of disability for either upper extremity.

In conclusion, the veteran is entitled to a 30 percent 
evaluation throughout the rating period on appeal with 
respect to his claim for peripheral neuropathy of the 
dominant right upper extremity and a 20 percent evaluation 
throughout the rating period on appeal with respect to his 
claim for peripheral neuropathy of his left upper extremity.  

Peripheral Neuropathy of the Lower Extremities

Throughout the rating period on appeal, the veteran has been 
assigned a 10 percent evaluation for peripheral neuropathy of 
the right lower extremity and left lower extremity, pursuant 
to DCs 7913-8520.  

Under DC 8520, a 20 percent rating is warranted for moderate 
incomplete paralysis of the sciatic nerve.  In order to be 
entitled to the next-higher 40 percent rating, the evidence 
must show moderately severe incomplete paralysis of the 
sciatic nerve.

In this case, the evidence supports an evaluation of 20 
percent for both the veteran's right and left lower 
extremities.  In so finding, the Board notes that at the 
September 2002 VA examination revealed altered sensation in 
his right foot.  A December 2003 VA examination report, he 
complained of numbness in his toes up to the lower one-third 
of his leg.  Physical examination revealed diminished 
pinprick over the dorsum of the left foot.  

In a July 2004 VA examination report, the veteran reported 
tingling, numbness, paresthesia of the legs and feet, and leg 
cramps.  Physical examination revealed decreased pinprick and 
light touch sensation on his legs and feet in a stocking 
fashion.  Further, in a March 2008 VA examination, he again 
complained of tingling, numbness, and paresthesia of his legs 
and feet with leg cramps.  Physical examination revealed 
moderately decreased pinprick and light touch sensation in 
his legs and feet.  Deep tendon reflexes were reduced in his 
ankles.  

As noted above, the examiner reported that the veteran's 
disabilities were moderately severe in nature but that he was 
able to continue working and his daily activities.  

Given the diminished reflexes, decreased pinprick and light 
touch, and the examiner's characterization that the veteran's 
peripheral neuropathy was "moderately severe," the Board 
finds that moderate, but not moderately severe, peripheral 
neuropathy of both the right and left lower extremities is 
shown and 20 percent ratings are warranted .  

However, the Board finds that ratings in excess of 20 percent 
are not warranted.  Specifically, in the most recent VA 
examination, the veteran's gait was normal and motor strength 
was 5/5.  Further, deep tendon reflexes in the knees were 
normal.  Therefore, the Board finds that the evidence does 
not support a "moderately severe" level of disability for 
either lower extremity.   

In conclusion, the veteran is entitled to a 20 percent 
evaluation throughout the rating period on appeal with 
respect to his claims for peripheral neuropathy of the right 
and left lower extremities.

With respect to all the claims, the weight of evidence does 
not reflect that the disabilities at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The evidence does not show that he has been hospitalized due 
to peripheral neuropathy and he testified at his January 2007 
BVA hearing, and it was reported in the most recent VA 
examination, that he was still working full-time.  Hence, 
referral for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 (2007) is not warranted.



VCAA

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claims arise from his disagreement with the 
initial evaluations following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the veteran's 
claim private and VA treatment records, and he was afforded 
VA examinations in September 2002, December 2003, July 2004, 
and March 2008. The Board finds that no additional assistance 
is required to fulfill VA's duty to assist. Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

An initial evaluation of 30 percent, but no more, for 
peripheral neuropathy of the dominant right upper extremity 
is granted, subject to the rules governing payment of 
monetary benefits.

An initial evaluation of 20 percent, but no more, for 
peripheral neuropathy of the left upper extremity is granted, 
subject to the rules governing payment of monetary benefits.

An initial evaluation of 20 percent, but no more, for 
peripheral neuropathy of the right lower extremity is 
granted, subject to the rules governing payment of monetary 
benefits.

An initial evaluation of 20 percent, but no more, for 
peripheral neuropathy of the left lower extremity is granted, 
subject to the rules governing payment of monetary benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


